                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-821-GW (KS)                                          Date: January 31, 2020
Title       Heberto Bocanegra v. United States of America




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

                                        BACKGROUND

        On January 24, 2020, Petitioner Heberto Bocanegra (“Petitioner”), a federal prisoner
incarcerated at the Federal Correctional Institution (Victorville #II) in Adelanto, California and
proceeding pro se, filed a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 (the
“Petition”). (Dkt. No. 1.) Along with the form Petition, Petitioner attached a typewritten
Memorandum outlining his arguments in support of his request for relief (“Attachment to
Petition”). (Id.) According to the Petition, Petitioner is incarcerated within this district but was
convicted in November 2007, following a guilty plea, in the Northern District of Texas (the
“Sentencing Court”). Petitioner alleges that his sentence is illegal and he is “legally and factual
[sic] innocent of the conviction on Count Five of his indictment” based on the Supreme Court’s
decision in United States v. Davis, 139 S. Ct. 2319 (2019). (Petition at 7.)

       Petitioner appealed his conviction to the Fifth Circuit, and, on June 5, 2008, the Fifth
Circuit dismissed his appeal based on Petitioner’s waiver of appeal. See United States v.
Bocanegra, No. 07-11259 (5th Cir. Jun. 5, 2008). Petitioner then filed, in the Sentencing Court, a
Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. United States v.
Bocanegra, No. 3-07-CR-0190-K(3), 3-09-CV-1006-K (Dkt. No. 1 at 5); and see U.S. v.
Bocanegra, 2010 WL 2175851 (N.D. TX May 26, 2010). Petitioner argued, inter alia, that he
received ineffective assistance of counsel because trial counsel coerced Petitioner to sign a plea
agreement and plead guilty. Id. On May 26, 2010, the Sentencing Court denied Petitioner’s
motion under 28 U.S.C. § 2255 and denied a certificate of appealability. Bocanegra, 2010 WL
2175851, at *5.


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-821-GW (KS)                                           Date: January 31, 2020
Title        Heberto Bocanegra v. United States of America


        In the instant Petition, Petitioner argues that his sentence is illegal because he is legally and
factually innocent in light of United States v. Davis, 139 S. Ct. 2319 (2019), in which the United
States Supreme Court held that 18 U.S.C. § 924(c)(3)(B) is void for vagueness. (See Attachment
to Petition at 5-6.) Relying on Davis, Petitioner challenges the legality of his conviction and
sentence imposed in connection with his violation of 18 U.S.C. § 924(c)(1). (Id. at 7.)

                                            DISCUSSION

I.      Threshold Jurisdictional Issue

      A motion under 28 U.S.C. § 2255 (“Section 2255”) generally is the exclusive post-appeal
mechanism by which a federal prisoner may challenge the legality of his conviction or sentence.
See Muth v. Fondren, 676 F.3d 815, 818 (9th Cir.), cert. denied, 133 S. Ct. 292 (2012); Harrison
v. Ollison, 519 F.3d 952, 955 (9th Cir. 2008). Accordingly, a federal prisoner may file a 28 U.S.C.
§ 2241 (“Section 2241”) habeas petition only to attack the “execution of his sentence,” not to attack
its validity. Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000); see also Porter v. Adams,
244 F.3d 1006, 1007 (9th Cir. 2001) (noting that Section 2241 is available only to challenge the
manner of execution of a prisoner’s federal sentence, not its legality).

      Additionally, a petitioner must bring all arguments that he intends to bring in his initial
Section 2255 motion or risk having later arguments barred as successive. Under the Antiterrorism
and Effective Death Penalty Act (“AEDPA”), the opportunity to file successive motions under
Section 2255 is strictly limited. First, before a second or successive Section 2255 motion is filed
in the district court, the petitioner must move in the appropriate court of appeals for an order
authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3). Second, a court
of appeals may authorize a second or successive Section 2255 motion only if it is based on “newly
discovered evidence” or “a new rule of constitutional law, made retroactive . . ., that was previously
unavailable.” 28 U.S.C. § 2255(h).

      There is a “narrow exception” to the generally exclusive nature of the Section 2255 remedy
for federal prisoners who wish to challenge the validity of their convictions and/or sentences.
United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997); see also Ivy v. Pontesso, 328 F.3d 1057,
1069 (9th Cir. 2003). Section 2255 contains a “savings clause” or “escape hatch,” which allows a
federal prisoner to seek Section 2241 relief when a Section 2255 motion is “inadequate or


CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-821-GW (KS)                                          Date: January 31, 2020
Title        Heberto Bocanegra v. United States of America


ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); see also Muth, 676 F.3d at
818; Harrison, 519 F.3d at 956. The Section 2255 remedy qualifies as inadequate or ineffective
only “‘when a petitioner (1) makes a claim of actual innocence, and (2) has not had an unobstructed
procedural shot at presenting that claim.’” Harrison, 519 F.3d at 959 (citation omitted); see also
Muth, 676 F.3d at 819. The petitioner bears the burden of proving the inadequacy or
ineffectiveness of the Section 2255 remedy. See Redfield v. United States, 315 F.2d 76, 83 (9th
Cir. 1963).

      The distinction between Section 2255 motions and Section 2241 petitions impacts not only
the type of relief available and the applicable procedural limitations but also carries a jurisdictional
component. See Muth, 676 F.3d at 818; Hernandez, 204 F.3d at 864-65. Section 2255 motions
must be heard in the federal district in which the prisoner was convicted and sentenced, i.e. in the
Sentencing Court. Section 2241 petitions, in contrast, must be heard in the federal district in which
the prisoner is confined. As a result, a district court faced with a federal prisoner’s Section 2241
challenge to the legality of his conviction and/or sentence must first decide, “before proceeding to
any other issue,” whether the relief requested may be sought under Section 2241. Hernandez, 204
F.3d at 865; see also Muth, 676 F.3d at 818 (“Before proceeding to the merits of a § 2241 petition
ostensibly brought pursuant to the ‘escape hatch’ of § 2255, a district court must resolve the
threshold question whether a petition was properly brought under § 2241 or whether the filing
should instead be construed as a § 2255 motion.”).

II.     Section 2241 Jurisdiction Appears To Be Lacking

      The claim alleged in the Petition directly challenges the validity of Petitioner’s sentence
imposed by the Sentencing Court for violation of 18 U.S.C. § 924(c)(1). As a result, Section 2241
jurisdiction does not exist unless Petitioner shows that Section 2255’s savings clause applies and/or
that Section 2241 somehow otherwise applies. Petitioner argues that the Petition fits within the
section 2255 “escape hatch” provision because he is legally and factually innocent of violating 18
U.S.C. § 924(c)(1) and he has not had an unobstructed procedural path to raise his actual innocence
claim because Davis was not decided until after the time when the claim should have been raised.
(Attachment to Petition at 3.)

      The Ninth Circuit has construed the “inadequate or ineffective” language narrowly and made
clear that it does not serve as a mechanism for either circumventing the procedural limitations on


CV-90 (03/15)                            Civil Minutes – General                             Page 3 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-821-GW (KS)                                          Date: January 31, 2020
Title       Heberto Bocanegra v. United States of America


Section 2255 motions or obtaining a second chance to present a claim already denied on the merits.
See, e.g., Ivy, 328 F.3d at 1059; Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000). Therefore,
to establish that the Section 2255 remedy is inadequate or ineffective in this case, Petitioner must,
in response to this Order: (1) establish that the Petition makes a claim of actual innocence; and
(2) demonstrate that he has not had an unobstructed procedural shot at presenting that claim.
Harrison, 519 F.3d at 959 (citation omitted); see also Muth, 676 F.3d at 819.

      To satisfy the first prong, a claim of actual innocence, a petitioner must show, by a
preponderance of the evidence, “‘that, in light of all the evidence, it is more likely than not that no
reasonable juror would have convicted him.’” Stephens v. Herrera, 464 F.3d 895, 898 (9th Cir.
2006) (citation omitted); Ivy, 328 F.3d at 1060; Lorentsen, 223 F.3d at 954. Factual innocence,
not legal insufficiency, is required. Lorentsen, 223 F.3d at 954; see Stephens, 464 F.3d at 898-
990; Ivy, 328 F.3d at 1060. Here, the Petition alleges that Petitioner is legally and factually
innocent of the crimes of which he was convicted, but only because he contends that statute under
which he was convicted has been declared retroactively void by the Supreme Court’s holding in
Davis.

      To satisfy the second prong, Petitioner must establish he has “never had the opportunity to
raise” his claim in a Section 2255 motion. Ivy, 328 F.3d at 1060 (“it is not enough that the
petitioner is presently barred from raising his claim . . . under § 2255. He must never have had the
opportunity to raise it by motion.”). In light of his retroactivity argument, Petitioner does not
explain why he could not challenge the legality of his sentence by seeking authorization from the
Fifth Circuit to bring a second and successive habeas petition under Section 2255 based on alleged
applicability of the Davis holding.

      At this juncture, the Court is unaware of any independent basis for exercising Section 2241
jurisdiction. The central purpose of the writ of habeas corpus is to provide a remedy to prisoners
challenging the fact or duration of their physical confinement and seeking immediate release or an
earlier release. Preiser v. Rodriguez, 411 U.S. 475 (1973) (“the essence of habeas corpus is an
attack by a person in custody upon the legality of that custody, and . . . the traditional function of
the writ is to secure release from illegal custody”). Section 2241 confers a general grant of habeas
jurisdiction when a federal or state prisoner contends that he “is in custody in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. §§ 2241(a), (c)(3). As noted
earlier, the federal courts have construed this general grant to encompass a federal prisoner’s right


CV-90 (03/15)                           Civil Minutes – General                              Page 4 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-821-GW (KS)                                         Date: January 31, 2020
Title       Heberto Bocanegra v. United States of America


to attack the “execution of his sentence,” but not its validity. Id. at 1009; Hernandez, 204 F.3d at
864; see also Porter, 244 F.3d at 1007.

      For the reasons stated above, it appears that the Petition is subject to dismissal for lack of
jurisdiction. Accordingly, IT IS HEREBY ORDERED that Petitioner shall file, no later than
February 21, 2020 a signed written response to this Order in which Petitioner does one of
the following:


  (1) Establishes that the Petition is properly filed as a Section 2241 Petition because either the
      Section 2255 escape hatch applies – i.e., the Petition makes a claim of actual innocence,
      which Petitioner has not had an unobstructed procedural shot at presenting – or the Court
      has another basis for exercising Section 2241 jurisdiction;
  (2) Establishes that the Fifth Circuit Court of Appeals authorized Petitioner to file a second or
      successive Section 2255 motion before he filed the Petition and consents to the Court
      recharacterizing the Petition as a Section 2255 motion and transferring it to the appropriate
      district court; or
  (3) Requests the voluntary dismissal of this action without prejudice pursuant to Federal Rule
      of Civil Procedure 41(a).

         Petitioner is also cautioned that the Court lacks personal jurisdiction because the Petition
fails to name a proper respondent. In a Section 2241 petition, the proper respondent is the warden
of the facility where the petitioner is incarcerated, not the United States of America, as Petitioner
names here. Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004).

        IT IS SO ORDERED.

                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 5 of 5
